Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 1 of 26 PagelD: 1
IS 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

Carrie Shaver Hartford Life and Accident Insurance Company and Life Insurance
Company of North America

 

(b) County of Residence of First Listed Plaintiff (formerly Morris)
(EXCEPT IN U.S, PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

S As efhigunsys Kap Meee and Telephone Number) Attorneys (if Known)

Law Offices of Barbara B. Comerford, P:A.
45 Eisenhower Drive, Suite 280, Paramus NJ 07652, (201) 444-4493

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
C11 U.S. Government 2% 3 Federal Question PTF DEF PTF DEF
Plaintiff (ZS. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US. Government 4 = Diversity Citizen of Another State % 2 © 2 Incorporated and Principal Place os 5
Defendant (Indicate Citizenship of Parties in Item ITD of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation o6 O86
Foreign Country

 

 

      

Click here for: Nature o:

 

 

 

 

 

  

 

IV. NATURE OF SUIT (Place an “x” in One Box Only) f Suit Code Descriptions,

 

 

 

 

 
   
 

 

 

bee CONTRACT ee cs GOES : STORYS pe FORFEITURE/PENALTY. = BANKRUPTC EE d
110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 11 375 False Claims Act
71 120 Marine O) 310 Airplane CF 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal 1 376 Qui Tam (31 USC
1 130 Miller Act © 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
[1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury G 820 Copyrights © 430 Banks and Banking
151 Medicare Act 1 330 Federal Employers’ Product Liability C1 830 Patent 450 Commerce
O 152 Recovery of Defaulted Liability C] 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans OG 340 Marine Injury Product New Drug Application [1 470 Racketcer Influenced and
(Excludes Veterans) 0 345 Matine Product Liability O 840 Trademark Corrupt Organizations
' {1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 OR i 1 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 7) 490 Cable/Sat TV
© 160 Stockholders’ Suits 355 Motor Vehicle 0 371 Truth in Lending Act C) 862 Black Lung (923) CI 850 Securities/Commodities/
£1 190 Other Contract Product Liability (1 380 Other Personal [7 720 Labor/Management 1 863 DIWC/DIWW (405(g)) Exchange
195 Contract Product Liability | 360 Other Personal Property Damage Relations [1 864 SSID Title XVI 1 890 Other Statutory Actions
[7 196 Franchise Injury A 385 Property Damage O 740 Railway Labor Act 0 865 RSI (405(g)) C 891 Agricultural Acts
1 362 Personal Injury ~ Product Liability © 751 Family and Mcdical C1 893 Environmental Matters
Medical Malpractice _ Leave Act & 895 Freedom of Information
“REAL PROPERTY — | = CIVIL RIGHTS. PRISONER PETIETIONS 10) 790 Other Labor Litigation EDERAL TAX SUL Act

     

 

870 Taxes (U.S. Plaintiff

 

 

      
 

O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: & 791 Employee Retirement 7 896 Arbitration
[I 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
( 230 Rent Lease & Ejectment 0 442 Employment C1) 510 Motions to Vacate 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
245 Tort Product Liability Accommodations 530 General 950 Constitutionality of
1 290 All Other Real Property © 445 Amer. w/Disabilities -] J 535 Death Penalty : IMMIGRATION. 3 State Statutes

Employment Other: O 462 Naturalization Application

O 446 Amer, w/Disabilities -] 540 Mandamus & Other |O 465 Other Immigration
Other O 550 Civil Rights Actions

0) 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

7) 448 Education

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

SK1 Original 412 Removed from
Proceeding State Court

1 4 Reinstated or
Reopened

O 3° Remanded from
Appellate Court

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

O 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

29 U.S.C. Section 1132(a)(1)(B)

Brief description of cause:

Lawsuit following denial of Long Term Disability benefits

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN [J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Cl Yes No
VUI. RELATED CASE(S) ‘ ;

ee instructions):
IF ANY “eo JUDGE Ly DOCKET NUMBER
A fi
DATE SIGNATURE ORNEY O@/ RECORD
12/06/2019
FOR OFFICE USE ONLY ~
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
I$ 44 Reverse (RANG 2:19-Cv-21171-SDW-SCM ‘Document 1 Filed 12/06/19 Page 2 of 26 PagelD: 2

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and’service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(c)

II.

Ii.

IV.

VI.

VIL.

VII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)",

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant, (2) When the plaintiff is suing the United States, its officers or agencies, place an '"X" in this box.

Federal question, (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section II] below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes,

Original Proceedings. (1) Cases which originate in the United States district courts,

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box,

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened, (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation ~ Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket,
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity, Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 3 of 26 PagelD: 3

Law Offices of Barbara B. Comerford, P.A.
A Professional Corporation

45 Eisenhower Drive, Suite 280

Paramus, NJ 07652-1452

201-485-8806

Attorneys for Plaintiff Carrie Shaver

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
CARRIE SHAVER, Civil Action No.
Plaintiff,
COMPLAINT
vs.
HARTFORD LIFE AND ACCIDENT ECF

INSURANCE COMPANY and LIFE
INSURANCE COMPANY OF NORTH
AMERICA ,

Defendants.

 

Plaintiff, by way of Complaint against the Defendants alleges as follows:
THE PARTIES
1, At the time the events described herein arose, Plaintiff Carrie Shaver (“Plaintiff’ or
“Ms. Shaver’) was a resident of the State of New Jersey, with a residence located at 19 Cascade
Way, Butler, NJ 07405.
2. Defendant, Hartford Life & Accident Insurance Company (hereinafter “Hartford”)
is an insurance company and corporation organized and existing under the laws of the State of

Connecticut, with a headquarters located at 1 Hartford Plaza, Hartford, Connecticut 06155.

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 4 of 26 PagelD: 4

3. Defendant Life Insurance Company of North America (hereinafter “LINA”) is an
insurance company organized and existing under the laws of the Commonwealth of Pennsylvania,
with a principal place of business being 1601 Chestnut Street, Philadelphia, PA, 19192.

4, Atlantic Health System, Inc. (‘Atlantic Health”) is Plaintiffs former Employer.
Atlantic is a corporation organized and existing under the laws of the State of New Jersey, with a
headquarters located at 475 South Street, Morristown, NJ 07690.

5. By virtue of her employment with Atlantic Health, Ms. Shaver was eligible to
participate in Group Policy No. GLT-696960 (Exhibit A) (hereinafter “the Hartford Policy”).

Under the terms of The Hartford Policy, Atlantic Health was the policyholder and plan
administrator and had designated The Hartford as claims fiduciary to evaluate claims and pay
benefits under The Hartford Policy.

6. As of January 1, 2017, the Hartford ceased to be the Long Term Disability insurer
of Atlantic Health.

7. As of January 1, 2017, LINA became the Long Term Disability insurer of Atlantic
Health and the Atlantic Plan.

8. By virtue of her employment with the Company as of January 1, 2017, Ms. Shaver
was eligible to participate in Group Policy No. VDT-980162 (Exhibit B) (hereinafter “the LINA
Policy”). Under the terms of the LINA Policy, the Trustee of the Group Insurance Trust for
Employers in the Services Industry (“Trustee”) is the policyholder. Atlantic Health is a subscriber
to the Group Insurance Trust for Employers in the Services Industry and Plan Administrator as to
Atlantic Health’s employees insured under the LINA Policy.

9. The Trustee has designated LINA as claims fiduciary to evaluate claims and pay

benefits under the LINA Policy.

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 5 of 26 PagelD: 5

10. Under the terms of the LINA Policy, LINA is the insurer and claims administrator
and responsible for paying Long Term Disability benefits under the policy.

11.  Atall times herein relevant, The Hartford and/or LINA were and are fiduciaries
under The Hartford Policy and the LINA Policy respectively pursuant to ERISA, 29 U.S.C. §
1002(21)(A).

JURISDICTION AND VENUE

12, This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 (federal question) in that the claims herein arise under the Employee Retirement Income
Security Act (ERISA), 29 U.S.C. § 1132 et. seq., and the Federal Declaratory Judgment Act, 28
U.S.C. § 2201.

13. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) or (b)(3) and (c)(2)
in that a substantial part of the events and omissions giving rise to the claims herein occurred in
New Jersey.

POLICY TERMS
14. The Hartford Policy contains the following definition of disability:

Disability or Disabled means You are prevented from performing one or more of the Essential
Duties of:

1) Your Occupation during the Elimination Period;
2) Your Occupation, for the 24 month(s) following the Elimination Period, and as a result
Your Current Monthly Earnings are less than 80% of Your Indexed Pre-Disability Earnings; and
3) after that, Any Occupation.

15. The Hartford Policy defines “essential duties” as follows:

Essential Duty means a duty that:

1) is substantial, not incidental;
2) is fundamental or inherent to the occupation; and
3) cannot be reasonably omitted or changed.

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 6 of 26 PagelD: 6

Your ability to work the number of hours in your regularly scheduled work week is an Essential
Duty.

16. The Hartford Policy defines “Your Occupation” as follows:

Your Occupation means Your Occupation as it is recognized in the general workplace. Your
Occupation does not mean the specific job You are performing for a specific employer.

17. The Hartford Policy defines “Any Occupation” as follows:

Any Occupation means any occupation for which you are qualified by education, training or
experience, and that has an earnings potential greater than the lesser of:

1) The product of Your Indexed Pre-disability Earnings and the benefit percentage; or
2) The Maximum Monthly Benefit.

18. The Hartford Policy defines ‘Recurrent Disability” as follows:

Recurrent Disability: What happens if I Recover but become Disabled again?

Periods of Recovery during the Elimination Period will not interrupt the Elimination Period, if the
number of days You return to work as an Active Employee are less than one-half (1/2) the number
of days of Your Elimination Period.

19. The LINA Policy contains the following definition of disability:
Definition of Disability/ Disabled

The Employee is considered Disabled if solely because of Injury or Sickness, he or she is
1. Unable to perform the material duties of his or her Regular Occupation; and
2. Unable to earn 80% or more of his or her Indexed Earnings from working his or her Regular
Occupation.

After Disability Benefits have been payable for 24 months, The Employee is considered disabled
if, solely due to Injury or Sickness, he or she is:
1. Unable to perform the material duties of any occupation for which he or she is, or may
reasonably become, qualified based on education, training, or experience; and
2. Unable to earn 60% or more of his or her Indexed Earnings.

20. The LINA Policy defines “Regular Occupation” as follows:
Regular Occupation
The occupation the Employee routinely performs at the time the Disability begins. In evaluating
the Disability, the Insurance Company will consider the duties of the occupation as it is normally

performed in the general labor market in the national economy. It is not work tasks that are
performed for a specific employer or at a specific location.

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 7 of 26 PagelD: 7

21. The LINA Policy contains a Takeover Provision for “Employees eligible under this
Policy who were covered for long term disability coverage on the day prior to the effective date of
this Policy under the Prior Plan provided by the Policyholder or by an entity that has been acquired
by the Policyholder.”

22, The Takeover Provision in the LINA Policy provides, “Except for any amount of
benefit in excess of a Prior Plan’s benefits, the Pre-existing Condition Limitation will not apply to
an Employee covered under a Prior Plan who satisfied the pre-existing condition limitation, if any,
under that plan. If an Employee, covered under a Prior Plan, did not fully satisfy the pre-existing
condition limitation of that plan, credit will be given for any time that was satisfied under the Prior
Plan’s pre-existing condition limitation.”

FACTS APPLICABLE TO ALL COUNTS

23. Ms. Shaver is a 46 year-old woman.

24. After raising her family from a young age as a single mother, Ms. Shaver went to
college.

25. Ms. Shaver obtained an Associate’s Degree in Surgical Technology in 2014.

26. From 2015 to the time ofher disability, Ms. Shaver worked exclusively as a Surgical
Technologist at Atlantic Health.

27. As a surgical technologist, Ms. Shaver was responsible for maintaining a safe
environment for patient care in the operating room by operating surgical equipment, moving
patients, and maintaining a sterile field.

28. Ms. Shaver’s occupation had a significant physical component. Ms. Shaver was
required to retract and hold heavy instruments including electrocautery devices, twist and turn to

keep the surgical field lit, hold open patients’ abdominal cavities or other surgical areas using

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 8 of 26 PagelD: 8

retractors, hold up body parts while surgeons were operating, and hand the surgeon surgical
instruments in the proper positions. She was responsible for cleaning the operating room after
surgery, which included lifting garbage bags, putting equipment away, cleaning machinery,
sucking fluids away from the field, and moving and manipulating x-ray machines and removing
radioactive materials from the surgical field.

29, Ms. Shaver’s occupation was fast-paced, high pressure, and required constant
multitasking. There was no room for error, or for being less than intact either physically or
cognitively.

30. OnSeptember 8, 2016, Ms. Shaver was working in the operating room and preparing
a bariatric patient for surgery. Specifically, Ms. Shaver was dragged across a stretcher. She
immediately felt pain from her mid shoulder to her right leg.

31. | When Ms. Shaver got home from work on September 8, 2016, she could not lift her
legs to get out of her car.

32. Ms. Shaver’s partner picked Ms. Shaver up out of the car and took her to Chilton
Medical Center. There, an x-ray was performed but no other imagining, so Ms. Shaver was only
diagnosed with a lumbar sprain.

33. Ms. Shaver attempted to return to work on September 9, 2016. However, she was in
such extraordinary pain that she was instructed to visit occupational medicine at Chilton Medical
Center. From there, a worker’s compensation case was opened, and Ms. Shaver was referred to
Orthopedic Surgeon Carl Giordano, M.D. for evaluation of her spinal injuries.

34. Dr. Giordano first evaluated Ms. Shaver on September 20, 2016. He noted that Ms.
Shaver had pain radiating down her leg and that she had been on a Medrol Dosepak, muscle

relaxant, and Percocet and yet still had severe back pain radiating down the right leg. He noted

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 9 of 26 PagelD: 9

that she was presently out of work due to her injuries. He noted reduced range of motion of the
lumbar spine, with no extension. Right straight leg raise was positive at 40 degrees. He noted that
she would be undergoing a lumbar MRI to better ascertain the origin of her pain, yet he did state,
“There does appear to be causal relationship to the injury described by the patient and the
symptoms for which treatment is rendered.”

35. Ms. Shaver underwent an MRI of the lumbar spine on September 21, 2016. The scan
revealed a central left disc herniation at L4-5, broad disc protrusion at L5-S1, and facet arthropathy
involving the lower lumbar spine. When Ms. Shaver returned to Dr. Giordano on September 23,
2016, he noted the results of the MRI and noted that the disc herniation at L4-5 “is most likely
causing her back pain by distending the annulus as well as her leg pain in both legs from neural
compression.” He noted that she remained in significant pain despite the use of Percocet and
Flexeril and that her range of motion remained limited. He noted, “I advised this woman to undergo
a lumbar epidural. Her pain level is fairly high. She is struggling just to give it a little bit of
time....In the meantime she will continue with the Percocet for her pain. She is in too much pain
for any type of therapy just now.”

36. AtDr. Giordano’s recommendation, Ms. Shaver underwent an intralaminar epidural
steroid injection on October 10, 2016 at New Jersey Pain Consultants at Morristown Medical
Center (New Jersey Pain Consultants is a part of Atlantic Health System, Ms. Shaver’s former
employer), but it did not provide sufficiently lasting relief. She returned to Dr. Giordano on
October 18, 2016, and he noted, “She still appears to be very uncomfortable and has difficulty
getting up and down from a seated position.”

37. Dr, Giordano advised that Ms. Shaver undergo a second epidural, which she did

undergo on October 31, 2016 with Michael Rudman, MD of New Jersey pain consultants.

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 10 of 26 PagelD: 10

38. Ms. Shaver remained disabled by her pain, which she continued to report to Dr.
Giordano. On November 9, 2016, she returned to him and reported back pain with bilateral lower
extremity dysesthesias (abnormal sensations). She also reported neck pain and upper left extremity
dysesthesias, which is especially disabling as Ms. Shaver is left-handed. Despite the obvious
abnormalities in her spine that he had previously conceded were causing her pain, he now claimed
that she was neurologically intact and that her pain was somehow now, all of a sudden, merely
“subj ective.”

39, Due to Dr. Giordano’s position. Ms. Shaver’s Workers Compensation payments
ceased effective November 20, 2016 and she was sent back to work at sedentary capacity, on desk
duty effective November 21, 2016. Left without a choice but to do what she felt she must to support
her family, Ms. Shaver complied with the order to desk duty.

40. Ms. Shaver returned to Dr. Giordano on December 2, 2016. Dr. Giordano noted that
she continued have what he called “a high perceived pain level” which would subsequently result
in her Workers Compensation case being reinstated. He also ordered her to begin physical therapy,
which she did commence at Atlantic Rehab. She continued to report significant pain, and Dr.
Giordano noted that she would be trying a different pain medication, Ultram.

41. Dr. Giordano wrote to PMA, Atlantic Health’s Workers’ Compensation
administrator, and incorrectly advised that Ms. Shaver’s neck complaints were not related to her
work injury. Lacking the support of the only physician who could opine on the matter, and under
tremendous financial pressure and fearing she would lose her job and become unable to support

her family, Ms. Shaver did return to ordinary duty effective December 19, 2016.

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 11 of 26 PagelD: 11

42. Despite her condition and severe pain, Ms. Shaver attempted to work through
December January and into the beginning of February 2017. However, in February 2017, the
effects of pushing her body while she was not fit to do so took their toll.

43. On February 10, 2017, Ms. Shaver felt a pop in her beck while working with
handheld tools in the OR and immediately experienced excruciating pain. She left work and went
to the OR at Overlook Medical Center, reporting pain as a 10 on a scale of 0-10. Pain was sharp
and she could do nothing to relieve it. She reported neck pain, spasms, paresthesia’s and sensory
changes. Sensation was diminished to the left ulnar hand. On physical examination, range of
motion was limited with midline tenderness to the paraspinal muscles. Spurling test was positive.

44, Ms, Shaver underwent an MRI of the cervical spine while in the ER. The scan
revealed canal stenosis at C5-6 from left-sided predominant disc protrusion encroaching on the
canal and nerve root entry zone; spondylosis at C5-7; bulging disc at C4-5; and paracentral
protrusion at C6-7 with canal narrowing.

45. Unable to avoid that she was absolutely disabled and need of medical care, Ms.
Shaver ceased working entirely as of February 10, 2017. She advised her employer of her medical
situation and her inability to work, and was referred to neurosurgeon Jonathan Baskin at Atlantic
Neurosurgical Specialists.

46. Dr. Baskin ordered an MRI, which confirmed lumbar radiculopathy in addition to
the cervical radiculopathy confirmed at the Overlook Medical Center emergency department. Dr.
Baskin confirmed that Ms. Shaver was disabled when he completed a form in support of her FMLA
leave. He noted she was disabled due to her severe neck, lower back, arm and leg pain. He wrote,

“she is unable to perform all job functions at this time.”

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 12 of 26 PagelD: 12

47. Ms. Shaver then, through counsel, filed a motion in Workers Compensation court,
which noted “Upon release from authorized medical care and return to work, Petitioner continued
to have severe and debilitating complaints to the neck and low back.” Upon the order of the
Workers Compensation judge, Ms. Shaver’s case was reopened and she began to receive payment
retroactive to the day after she saw Dr. Baskin.

48. Ultimately, the Workers’ Compensation judge ordered Ms. Shaver restored to claim
and to medical care.

49. On April 6, 2017, Ms. Shaver returned to Dr. Rudman for reevaluation. He
recommended a repeat epidural steroid injection.

50. Ms. Shaver returned to Dr. Giordano on April 12, 2017. Dr. Giordano wrote, “I did
have a chance to review her MRI that was recently performed dated February 10, 2017. The MRI
reveals her to have an L4-5 central disc herniation with some degenerative disc disease. There is
indeed nerve compression. She has continued complaints in the back radiating into the legs. She
has been symptomatic now for about 7 months. She has been unresponsive to steroids, anti-
inflammatories and two epidurals...she does have pathology that correlates with her symptoms.”
He wrote, “There does appear to be causal relationship to the injury described by the patient and
the symptoms for which treatment is rendered.”

51. Dr, Giordano now agreed, “This woman does want to proceed with a
microdiscectomy at L4-5 on the right side. Her right side bothers her more than the left. I do think
it is an appropriate treatment option for her. She has been symptomatic for a long period of time
and has tried to avoid surgery and has given conservative care a good time period.”

52. Ms. Shaver did undergo the repeat epidural on April 17, 2017. However, this did not

provide relief.

10

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 13 of 26 PagelD: 13

_ 53. Conservative treatment methods having failed, Ms. Shaver underwent a right L4-
L% microdiscectomy, foraminotomy and laminotomy; and microdissection of the nerve roots.

54, Dr. Giordano evaluated Ms. Shaver post-operatively on June 6, 2017. She remained
out of work and was still in pain less than three weeks after surgery. When Ms. Shaver returned to
Dr. Giordano on July 11, 2017 reporting continued pain in the legs, he wrote that the pain appeared
“more musculoskeletal in origin.” He wrote, “This woman is going to avoid bending, lifting and
twisting and allow the surgical site to heal. “ In other words, she remained disabled from her own
occupation.

55. Ms. Shaver resumed seeing her primary care physician, Fuad Ahmad, M.D. on June
17, 2017. At the June 17, 2017 visit, he noted tender back pain, and that her pain following the
surgery was severe. When Ms. Shaver returned to his office on July 21, 2017, he noted continued
pain in the back and neck that was interfering with sleep. Yet, clearly concerned that Ms. Shaver
might be suffering from a comorbid condition, he ordered labs for, inter alia, EBV and Lyme.

56. Dr. Ahmad spoke with Ms. Shaver about the possibility that she may be suffering
from Fibromyalgia.

57. After evaluating Ms. Shaver on August 30, 2017, Dr. Giordano wrote to Dr.
Ahmad, “She does appear miserable and she does have these diffuse neurologic complaints. She
indicated to me that you think she may have a diagnosis of fibromyalgia. I am in agreement with
something like that.”

58. Ms. Shaver visited rheumatologist Anil Kapoor, M.D., who diagnosed her with
Fibromyalgia.

59, Ms. Shaver continued to treat with Dr. Kapoor, who noted that she was under his

care for fibromyalgia and cervical disc disease.

11

 
Case 2:19-cv-21171-SDW-SCM Document 1 Filed 12/06/19 Page 14 of 26 PagelD: 14

60. Ms. Shaver continued to suffer disabling pain in her cervical spine, for which she
began treating with Dr. Charles A. Gatto, M.D. Dr. Gatto is a partner at the Advanced Spine
Center and chief of the spine section for the department of orthopedic surgery at Morristown
Medical Center, in Morristown, NJ.

61. Ms. Shaver continued to treat with Dr. Gatto and to undergo multiple injections
aimed at pain relief including trigger point injections in the trapezius.

62. On August 29, 2018, Dr. Gatto performed an anterior cervical discectomy and spinal
cord nerve root decompression at C5-C6 and C6-7 with anterior interbody fusion, porous titanium
cage spacer, and structural allograft bone dowel and bone gel.

63. Following her surgery, Ms. Shaver continued to treat with Dr. Gatto and Dr, Kapoor.

64. On March 29, 2019, Dr. Kapoor’s physical exam indicated that Ms. Shaver was in
significant pain. The doctor commented that it was “amazing she takes only two Percocets a day”.
Physical exam indicated trapezius interscapular tender trigger spots, peripheral fibromyalgia
trigger spots present in all locations and very tender. Additionally, she has tenderness over the
wrist, MCP and PIP ankle joints. Dr. Kapoor found she had chronic intractable fibromyalgia with
daily persistent pain and painful osteoarthritis in multiple sites. Dr. Kapoor commented that Ms.
Shaver has been a “therapeutic challenge and failure. She has not had any relief with gabapentin.”
She increased her dosage of Amitriptyline and she was to continue gabapentin, Plaquenil and
Percocet as needed.

65. On April 15, 2019, Dr. Ahmad provided a letter stating that Ms. Shaver remained
disabled as he continued to treat her for her rheumatologic conditions.

66. Ms. Shaver has been evaluated by Richard Podell, M.D. Dr. Podell is a nationally

renowned and highly respected expert in the diagnosis and treatment of Fibromyalgia and the

12

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 15 of 26 PagelD: 15

illness that frequently coincides with it, Myalgic Encephalomyelitis/ Chronic Fatigue Syndrome
(“ME/CFS”),

67. Upon his personal and objective evaluation of Ms. Shaver, Dr. Podell documented
all 18 out of 18 tender points associated with Fibromyalgia as painful; orthostatic hypotension, a
hallmark of ME/CFS; abnormal Rhomberg test demonstrating difficulty balancing; reduced
muscle strength; a high number of objectively palpable trigger points, which are areas of muscle
spasm the number of which closely correlates with the level of Fibromyalgia-related disability,

68. Dr. Podell administered the Fibromyalgia Impact Questionnaire Revised (“FIQR”),
the American College of Rheumatology’s gold standard for assessing disability due to
Fibromyalgia, to Ms. Shaver. Ms. Shaver’s scores on the FIQR were highly elevated. Dr. Podell
noted that “Persons with FIQR scores in this very high range are generally not able to sustain the
activity required for any job that is reasonably available in the economy.”

69. Based upon her medical history and his personal evaluation of Ms. Shaver, Dr.
Podell diagnosed Fibromyalgia and ME/CFS.

70. Dr. Podell concluded that Ms. Shaver was disabled from her own and any other
occupation. Dr. Podell concluded, “Because of current limitations of our treatments for chronic
fatigue syndrome and fibromyalgia her disability is likely to be permanent.”

71. On June 19, 2019, Ms. Shaver underwent neuropsychological testing with Gudrun
Lange, Ph.D.

72. Dr. Lange is a clinical neuropsychologist with renowned expertise in assessing the
cognitive effects of ME/CFS in patients suffering from the illness. She is an Associate Professor

at Rutgers New Jersey Medical School.

13

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 16 of 26 PagelD: 16

73. Dr. Lange performed a thorough battery of neuropsychological testing on Ms.
Shaver.

74, Validity testing revealed that Ms. Shaver put forth her full effort on Dr. Lange’s
neuropsychological testing.

75. Dr. Lange’s testing objectively revealed impairments in memory, with scores in the
low average and impaired range including impaired visual memory; visuospatial abilities;
attention; motor skills bilaterally (manual dexterity less than the 1* percentile and grip strength
and tapping tasks not administered due to severe pain); response inhibition and color naming with
scores lower than the 1* percentile and word reading speed in the 5" percentile; mental flexibility;
and processing speed.

76. Dr. Lange concluded:

It is my neuropsychological opinion that Ms. Shaver is not able to work in any

position due to her combined physical and cognitive limitations. The findings of

the current evaluation show with a reasonable degree of neuropsychological

certainty that Ms. Shaver will not be able to:

e Work efficiently as she is only able to concentrate and sustain attention for short
periods of time affecting learning and memory of new information.

¢ Work effectively on any time sensitive tasks and complete them in a timely and
accurate manner as speed of information processing is impaired.

e Work on projects requiring abstract thinking and mental flexibility under time
pressure.

e Work in a standing or sitting position for a long time.

e Work using her hands.

PLAINTIFF’S CLAIM WITH LINA

77. Paragraphs 1-76 are hereby incorporated as if fully set forth herein.
78. After ceasing a final time in February 2017, Plaintiff filed a claim for Long Term

Disability benefits with LINA under Policy Number VDT-0980162.

14

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 17 of 26 PagelD: 17

79. The LINA Policy contains a Takeover Provision extending coverage to “Employees
eligible under this Policy who were covered for long term disability coverage on the day prior to
the effective date of this Policy under the Prior Plan provided by the Policyholder or by an entity
that has been acquired by the Policyholder.”

80. Among other specific features, the Takeover Provision (1) waives the pre-existing
condition limitation for employees who, as Ms. Shaver did, satisfied the pre-existing condition
limitation under the prior Long Term Disability Policy, and (2) waives or shortens the elimination
period for a disability beginning under the LINA policy that “results from the same or related
causes as a Disability for which monthly benefits were payable under the Prior Plan,” where
“{bJenefits are not payable for Disability under the Prior Plan solely because it is not in effect.”

81. Plaintiff was covered under the Hartford Policy until December 31, 2016 because
she was either disabled under the terms of the Hartford Policy or actively working until December
31, 2016.

82. The Hartford has refused to extend benefits to Ms. Shaver for her disability on the
grounds that The Hartford was no longer Ms. Shaver’s LTD carrier when she left work
permanently in February 2017.

83. Upon information and belief, LINA received and accepted premium payments from
Ms. Shaver as necessary for Ms. Shaver to enroll in coverage under the LINA Policy as of January
1, 2017.

84. When LINA became Atlantic Health System’s Long Term Disability carrier on
January 1, 2017, Ms. Shaver was immediately covered under the LINA Policy since she had not

ceased to be covered under Atlantic Health’s prior Long Term Disability policy with the Hartford.

15

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 18 of 26 PagelD: 18

85. Ms. Shaver was covered for her disability under the LINA policy at the time she
ceased working in February 2017.

86. Despite the terms of the LINA policy and the substantial evidence of record, LINA
denied Ms, Shaver’s Long Term Disability claim by taking the position that although Ms. Shaver
left work for a second time in February 2017, her disability began before LINA became Atlantic
Health’s Long Term Disability carrier.

87. LINA took the position that Ms. Shaver was not eligible for coverage for her
disability because it found her disability to have begun prior to the effective date of Atlantic
Health’s contract with LINA.

88. Plaintiff, via counsel, filed an appeal of LINA’s denial. This appeal discussed the
terms of LINA’s contract, its Takeover Provision, and the reasons why LINA was responsible for
Plaintiff's disability.

89. The appeal also set forth the substantial medical evidence of Ms. Shaver’s disability.

90. Despite the terms of the LINA Policy and the substantial evidence of record, LINA
upheld its denial of Plaintiffs claim and maintained that she was not eligible for coverage for her
disability.

91. In denying benefits to Ms. Shaver, LINA relied upon the “Successive Periods of
Disability” provision in the LINA Policy, which provides that “a separate period of Disability will
be considered continuous” where the successive period “results from the same or related causes as
a prior Disability for which benefits were payable” and where “after receiving Disability Benefits,

you return to work in your Regular Occupation for less than 6 consecutive months.”

16

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 19 of 26 PagelD: 19

92. LINA has denied Ms. Shaver’s benefits by stating that it is a recurrent or continuous
disability with an initial occurrence of disability at a time when The Hartford was the applicable
Long Term Disability insurer.

93. As set forth below, Hartford has denied Ms. Shaver’s benefits despite the fact that
Ms. Shaver’s disability is a recurrent or continuous disability under the terms of The Hartford
Policy. In other words, Hartford has denied Ms. Shaver’s claim because Ms. Shaver’s recurrent
or continuous disability did not recur until a time when LINA, and not Hartford, was the applicable
Long Term Disability insurer.

94. _ LINA is liable for Ms. Shaver’s long term disability benefits under the terms of the
LINA policy.

95. If Hartford is not ordered to pay Ms. Shaver’s Long Term Disability benefits, LINA
should be ordered to pay Ms. Shaver’s Long Term Disability benefits.

96. Plaintiff has exhausted her administrative remedies under the LINA Policy.

PLAINTIFF’S CLAIM WITH THE HARTFORD

97. Paragraphs 1-96 are hereby incorporated as if fully set forth herein.

98.  Indenying benefits to Ms. Shaver, LINA advised Plaintiff, “You may be eligible for
Long Term Disability (LTD) benefits under your employer’s previous LTD carrier. Please contact
your employer to obtain information on how to file a claim with your previous LTD carrier.”

99, Ms. Shaver contacted her employer to obtain information on how to file a Long
Term Disability claim with The Hartford.

100. Ms. Shaver filed a Long Term Disability claim with Hartford.

101. Hartford denied Ms. Shaver’s Long Term Disability claim and noted that The

Hartford Policy canceled on January 1, 2017.

17

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 20 of 26 PagelD: 20

102, Hartford contended that Ms, Shaver was not covered for her disability because she
did not leave work the second time until February 2017 when Hartford was no longer Atlantic
Health’s Long Term Disability carrier.

103. Under Hartford’s recurrent disability provision, a disability will be treated as
recurrent if the days that an employee returns to active work “are less than one-half (1/2) the
number of days of [the] elimination period.”

104, The elimination period under the Hartford Policy is 180 days.

105. After her disability in September 2016, Ms. Shaver worked desk duty and then
returned to work in her own occupation for less than 90 days before she left work on disability for
a second time.

106. As a result, Ms. Shaver’s disability falls under the Hartford policy’s recurrent
disability provision, which means that her disability related back to September 2016 when she left
work for the first time.

107. Hartford is liable for Ms. Shaver’s disability under the terms of The Hartford Policy,

108. IfLINA is not ordered to pay Ms. Shaver’s Long Term Disability benefits, Hartford
should be ordered to pay Ms. Shaver’s Long Term Disability benefits.

109. Ms. Shaver, via counsel, filed an appeal of Hartford’s denial of Ms. Shaver’s claim.

110. The appeal discussed the terms of the Hartford Policy, the Hartford Policy’s
Recurrent Disability provision, and the reasons why The Hartford is responsible for Plaintiff's
disability.

111. The appeal also set forth the substantial medical evidence of Ms. Shaver’s disability

and the fact that when Ms. Shaver returned to her own occupation between December 2016 and

18

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 21 of 26 PagelD: 21

February 2017, she did so under financial distress because Atlantic Health’s workers’
compensation carrier stopped her benefits.

112, Despite the substantial evidence of record, Hartford upheld its denial of Ms.
Shaver’s Long Term Disability claim.

113. Ms. Shaver has exhausted her administrative remedies under the Hartford Policy.
AS FOR A FIRST CAUSE OF ACTION

114. Paragraphs 1-113 are hereby incorporated as if fully set forth herein.

115. Ms. Shaver has exhausted her administrative remedies under both the LINA Policy
and the Hartford Policy.

116. LINA and Hartford have disclaimed coverage for Long Term disability benefits to
Ms. Shaver.

117. A controversy therefore exists between Ms. Shaver, LINA, and Hartford under the
respective LTD policies.

118. The controversy between the parties includes, but is not limited to the fact that
Hartford has claimed that the disability that is the subject of this litigation commenced at a time
when LINA was Atlantic Health’s Long Term Disability insurer, while conversely LINA has
claimed that the disability that is the subject of this litigation commenced at a time when Hartford
was Atlantic Health’s Long Term Disability insurer.

119. By reason of the foregoing, a Declaratory Judgment is both necessary and proper in
order to set forth and determine the rights, obligations and liabilities that exist between the parties
in connection with the aforementioned policies,

WHEREFORE, Plaintiff requests that this Honorable Court enter an Order as follows:

19

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 22 of 26 PagelD: 22

1. Declaring that the LINA Policy and/or The Hartford Policy cover Ms. Shaver for

the subject disability.

2. Declaring that LINA and/or Hartford provide Long Term Disability benefits to Ms.
Shaver.

3, Awarding Ms. Shaver her costs of suit, including reasonable attorney’s fees.

4, Granting such other and further relief as the Court may deem just and proper.

AS FOR A SECOND CAUSE OF ACTION

120. Paragraphs 1-119 are hereby incorporated as if fully set forth herein.

121.In disclaiming coverage for disability benefits to Ms. Shaver, both Hartford and
LINA have acted in an arbitrary and capricious and wrongful manner in the interpretation and
application of the terms of their respective policies.

122. By virtue of the foregoing, Hartford and LINA have breached the terms of the
Hartford and LINA Policies, respectively, of which Ms. Shaver is a beneficiary, and have
thereby violated the requirements of ERISA, 29 U.S.C. §§ 1001 et. seg, 1132 et. seq, and 1133
et seq., and the applicable regulations promulgated thereunder.

WHEREFORE, Plaintiff requests that this Honorable Court enter an Order as

follows:

1, Declaring that the LINA Policy and/or The Hartford Policy cover Ms. Shaver for
the subject disability.

2. Declaring that LINA and/or Hartford provide Long Term Disability benefits to
Ms. Shaver.

3. Awarding Ms. Shaver her costs of suit, including reasonable attorney’s fees.

20

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 23 of 26 PagelD: 23

4, Granting such other and further relief as the Court may deem just and
proper.
AS FOR A THIRD CAUSE OF ACTION

123. Paragraphs 1-122 are hereby incorporated as if fully set forth herein.

124. Even in the event that an adjudication finds that Hartford is a not a liable party in
this litigation, LINA’s denial of long term disability benefits to Ms. Shaver was without a basis in
law or fact. The denial was against the substantial weight of the evidence, a breach of contract,
arbitrary and capricious, and wrong.

125. At all times relevant herein, LINA has failed to follow reasonable claims handling
procedures as required by ERISA, 29 U.S.C. §§ 1132 and 1133 and the accompanying regulations
in that LINA has ignored its own contract terms in denying benefits to Ms. Shaver and wholly
ignored the substantial medical evidence entitling her to benefits under the LINA Policy.

126. LINA’s handling of Ms. Shaver’s claim demonstrates that LINA was serving its own
financial interests, despite its fiduciary obligations, in denying Ms. Shaver’s claim.

127. By virtue of the foregoing, LINA has breached the terms of the LINA Policy, and
has violated the requirements of ERISA, 29 U.S.C. §§ 1001 et. seg, 1132 et. seq, and 1133 et seq.,
and the applicable regulations promulgated thereunder.

128. Plaintiff therefore brings this action pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B)
as to LINA.

WHEREFORE, Ms. Shaver requests that this Honorable Court enter an Order as
follows:
1, Declaring Ms. Shaver both totally disabled and entitled to/covered for benefits

under the LINA Policy due to her documented physical impairments.

21

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 24 of 26 PagelD: 24

2. Ordering LINA to pay Ms. Shaver’s Long Term Disability benefits under the terms
of LINA Policy.

3. Ordering LINA to immediately pay all retroactive Long Term Disability benefits due
and owing to Ms. Shaver.

4, Awarding Ms. Shaver her costs of suit, including reasonable attorney’s fees.

5. Awarding Ms. Shaver interest on all unpaid benefits and waiving any and all premium
charges accrued with respect to the LINA Policy.

6. Granting such other and further relief as the Court may deem just and proper.

AS FOR A FOURTH CAUSE OF ACTION

129. Paragraphs 1-128 are hereby incorporated as if fully set forth herein.

130. Even in the event that an adjudication finds that LINA is not a liable party in this
litigation, Hartford’s denial of long term disability benefits to Ms. Shaver was without a basis in
law or fact. The denial was against the substantial weight of the evidence, a breach of contract,
arbitrary and capricious, and wrong.

131. Atall times relevant herein, Hartford has failed to follow reasonable claims handling
procedures as required by ERISA, 29 U.S.C. §§ 1132 and 1133 and the accompanying regulations
in that Hartford has ignored its own contract terms in denying benefits to Ms. Shaver and wholly
ignored the substantial medical evidence entitling her to benefits under the Hartford Policy.

132. Hartford’s handling of Ms. Shaver’s claim demonstrates that Hartford were serving
its own financial interests, despite its fiduciary obligations, in denying Ms. Shaver’s claim.

133. By virtue of the foregoing, Hartford has breached the terms of the LINA Policy, and
has violated the requirements of ERISA, 29 U.S.C. §§ 1001 et. seg, 1132 et. seq, and 1133 et. seq,

and the applicable regulations promulgated thereunder.

22

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 25 of 26 PagelD: 25

134. Plaintiff therefore brings this action pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B)
as to Hartford.
WHEREFORE, Ms. Shaver requests that this Honorable Court enter an Order as
follows:
1. Declaring Ms. Shaver totally disabled and entitled to/covered for benefits under the
Hartford Policy due to her documented physical impairments.
2. Ordering Hartford to pay Ms. Shaver’s Long Term Disability benefits under the terms
of the Hartford Policy.
3, Ordering Hartford to immediately pay all retroactive Long Term Disability benefits
due and owing to Ms. Shaver.
4. Awarding Ms. Shaver her costs of suit, including reasonable attorney’s fees.
-5. Awarding Ms. Shaver interest on all unpaid benefits and waiving any and all premium
charges accrued with respect to the Hartford Policy.
6. Granting such other and further relief as the Court may deem just and proper.
DESIGNATION OF TRIAL COUNSEL

Plaintiff designates SARA KAPLAN-KHODOROVSKY, ESQ. as trial counsel.

23

 
Case 2:19-cv-21171-SDW-SCM Document1 Filed 12/06/19 Page 26 of 26 PagelD: 26

CERTIFICATION
I certify that the matters in controversy are not the subject of any other action or arbitration

proceeding, now or contemplated, and that no other parties should be joined in this action.

Dated: | Oo -Oo7 | ¢ By: Prue

Sara Elizabeth Kaplan, Esq.
Law Offices of Barbara B. Comerford, P.A.
A Professional Corporation
45 Eisenhower Drive, 2nd Floor
Paramus, NJ 07652-1452
201-485-8806
Attorneys for Plaintiff Carrie Shaver

 

24

 
